EU-Cameroon forest law agreement - EU-Republic of Congo forest law agreement - FLEGT voluntary partnership agreements (continuation of debate)
We now return to the debate.
Madam President, Commissioner, ladies and gentlemen, these partnership agreements between the European Union, Cameroon and the Republic of the Congo should, in principle, turn out to be good news for these populations, and good news for biodiversity. However, this is only one stage in a long process which the European Parliament will follow closely.
If we want this agreement to allow for the introduction of a regulated, transparent and environmentally friendly timber trade which benefits local populations, rather than a few groups of dubious legality, the European Union must ensure that the rights of the local and indigenous populations are fully respected and that the latter actually participate in the consultations. It must help strengthen the capabilities of all those involved; it must contribute to the fight against corruption and to the introduction of real forest governance.
The agreements must not be a pretext for continuing to pillage the natural resources of developing countries. Rather, they must help restore a balance in relations between the European Union and these countries.
Madam President, these Forest Law Enforcement, Governance and Trade (FLEGT) agreements that we are to vote on tomorrow concerning Congo and Cameroon are important European tools, or weapons, in the fight against illegal logging and, for that reason, I welcome them.
Illegal logging is a huge problem, both in terms of the environment and from an economic and social point of view. At the same time, it is important to remember that it is rarely the problem itself, in this case illegal logging, that creates the conditions for trade in illegal timber. Instead, this is a symptom and a consequence of many other problems that, in many cases, are even more serious - poverty, lack of ownership rights, corruption and, in certain cases, war.
The problems are greatest in some of the world's poorest countries. I am therefore very pleased that the Commission bore that in mind when drawing up and negotiating the agreements. We could say that we have provided free trade in exchange for the countries concerned making reforms to strengthen ownership rights, fight corruption and ensure the introduction of reasonable forestry legislation.
That fact that we are tackling the root causes rather than the symptoms is what gives us the best indication that what we are going to do tomorrow is a step in the right direction. At the same time, it is important to remember, particularly ahead of forthcoming negotiations with other countries, that in our fight against trade in illegally logged timber, we must not prevent poor countries from exporting one of their more valuable raw materials. We must not make it harder for them to use wood, which is a fantastic natural material. The good is not the enemy of the best.
I would like to remind you that my country, Sweden, became rich at one time precisely by exporting timber. We must not prevent the poor countries of today from taking that opportunity. As you now go further and negotiate the agreements, I hope that you will continue to fight specifically against illegally logged timber and not against the trade in timber.
Madam President, the European Commission has initiated the process of concluding voluntary partnership agreements with countries which export timber to the European Union. In this context, I think that it is important to set up a structure promoting the active involvement of local communities, with a view both to monitoring the agreement's implementation and improving the forest governance framework and, last but not least, in order to prevent corruption as much as possible.
Involving civil society in the process of drafting the agreement with Cameroon is a positive indication of this. At the same time, specific measures are required to continue this kind of dialogue in all the signatory countries. It is also important to aim at developing a socially and environmentally sustainable timber industry, including through the reduction of deforestation and forest degradation in these countries. The agreements must comply with the European Union's international environmental and sustainable development commitments.
on behalf of the ALDE Group. - Madam President, we are debating Voluntary Partnership Agreements. These are lovely words, they are good words: they represent a European Union that is not trying to impose its will upon developing nations but is trying to lend a helping hand to achieve common goals. Yet the practicalities of an agreement with a state the size of Congo create all sorts of daunting problems.
The size of the state alone is something akin to that of Europe; the governance for much of that state is non-existent; corruption levels are quite extraordinary - Transparency International puts the Republic of Congo almost bottom of its league table.
Then there is the number of staff we have working to ensure that this agreement delivers on its goals - just a handful of people; the profits of illegal logging are absolutely vast and perhaps greater than anything we can offer by way of compensation; and the markets for illegal wood are in countries like China, which may not be paying anything like the attention that we pay, and the respect that should be paid, to maintaining forests.
All these problems suggest that voluntary partnerships, however good our intentions, will have difficulty delivering the goals. So what assurances can the Commission give us that every possible step will be taken to ensure that our high ambitions here will truly be realised, and that we can all have confidence that these voluntary partnership agreements, as we make them in future, will deliver on the goals we have set?
Madam President, the Earth's forests are the lungs of the planet, and we must do everything we can to protect them. At a time of rapid global population growth and, with that, a generally increasing need for resources, jobs moving to distant parts of the world and an economic crisis, I think that in the EU, we need more European timber rather than importing exotic timber from countries where it is difficult to control illegal logging and where we cannot control the corruption either.
By clearing tropical forests, we are reducing the biodiversity in the areas concerned and contributing to the extinction of a long list of endangered species. We are also altering the climate. This is completely unnecessary, particularly when there are perfectly good alternatives. If we learn to plant more forest in Europe again and use more European timber, these problems will disappear. Why should our garden tables be made of wood from the rainforest and why are exotic parquet floors better than floors made of EU wood?
However, having said that, and because I cannot stop EU citizens using exotic and tropical timber, it is important that these agreements are adopted. It is important that we help to ensure that there is an improvement in the control of timber products and the timber we import. We must try to safeguard ourselves against corruption, which is extremely difficult, as reflected in the agreements. I am therefore under no illusion that we will succeed in putting an end to all illegal logging in either Cameroon or Congo - unfortunately. I would have preferred the agreements to be binding rather than voluntary. However, it is clearly better to have voluntary agreements than no agreements at all and therefore I support them.
In general, however, I hope to see more initiatives to protect the world's forests, particularly when it comes to the EU's agreements with countries from problematic parts of the world.
(DE) Madam President, in my opinion, although the partnership agreement with Cameroon in the forestry sector is indeed praiseworthy and comes during the International Year of Forests, it is also a very convenient way for the EU to improve its image. However, as to whether the agreement is worth the paper it is written on, I have my doubts, unfortunately.
After all, corruption is a topical issue in Cameroon. Accusations against the state by environmental organisations claim that the government is very well aware of the environmental crimes of the forestry industry but is preventing monitoring and prosecutions from being carried out. After all, foreign companies are said to control more than 60% of the timber production and processing and three quarters of the timber exports. Only if it can be guaranteed that foreign companies are no longer wiping the floor with local companies, which completely lack forestry and environmental expertise, and if Cameroon gets to grips with the corruption, will this sort of agreement have any meaning. With all the concern about the destruction of the rainforests, this must not be used as an excuse to prevent forest owners in Europe from exploiting their forests, because forest management in most EU Member States is exemplary.
(PL) Madam President, a month ago, I was in the Republic of Congo with the delegation of the Committee on Development, where our talks with government representatives and with experts and non-governmental organisations also covered the FLEGT initiative.
The timber industry is a very important one for the country. After crude oil, it is the second largest source of export income. It should be remembered that what happens to income from crude oil and how it is used is not completely transparent or clear to us, or at least the information is sent with a long delay. At the same time, the government of the Republic of Congo is expressing concern about the future of its forest areas and is planning a huge afforestation campaign. Of course, we still do not know if this afforestation programme will be successful, but we should certainly wish the government of Congo all the best in its endeavours. This is why it is so important to strengthen legal trade in timber. It is equally important for FLEGT to operate in neighbouring countries, because otherwise, as a result of smuggling, for example, the agreement may prove to be ineffective in practice.
Neither do we yet know if the standards we are promoting on the legal trade in timber will come into force and operate globally - some speakers have already called attention to this problem. One way or another, we must try to ensure that the system proves effective. We must also help in putting pressure on other importers, from outside Europe, to ensure the gradual elimination of illegal trade in timber.
The FLEGT initiative is important, both for reducing poverty and for protecting the environment - for controlling the phenomenon of deforestation and developing a diversified economy in many countries. In the case of the Republic of Congo, this goes hand-in-hand with another need, which is the need to develop agriculture and reduce food imports. Thanks to FLEGT, international trade in timber can become fairer, more sustainable and more environmentally friendly. We hope this will be the case.
(EL) Madam President, Commissioner, my congratulations on the completion, to all intents and purposes, of negotiations on these two agreements. However, I should like to express my concern at the fact that the FLEGT negotiations with Indonesia and Malaysia have deadlocked.
Commissioner, the Commission has an important instrument in its hands: the regulation on timber. This regulation exempts the countries with which a FLEGT agreement has been concluded from the scope of the regulation. It is an important instrument for giving new impetus to the negotiations. We really do need to conclude FLEGT agreements with all countries with important tropical forests in either Asia or Latin America and with the major timber dealers, such as Vietnam, Cambodia, Laos, China and numerous other countries.
These countries are taking their own way forward; they are adopting their own procedures for modernising and monitoring legal logging. The question is: are we doing what we need to do? Are the 27 Member States passing decisions regulating imports of timber from FLEGT countries?
Finally, a series of delegated acts is needed for the timber regulation. We have two years until the regulation applies in full. The Commission needs to speed up the procedures, to issue delegated acts, so that the countries know the details and what they need to do to adapt.
(GA) Madam President, without a doubt, this is a much more important question than the publicity it will receive.
One of the great scandals of the 20th century was the continuous and systematic chopping down of forests, especially in the Third World, done not by individuals who knew no better and cannot be faulted, but by big greedy businesses and corrupt governments. That is why this agreement is to be welcomed wholeheartedly and I hope it will be implemented, because if it is not, it will not be worth the paper it is written on.
On the broader front, we also have to ensure that other policies of the European Union do not contribute to continued deforestation. I am referring to the proposed agreement on Mercosur which many people feel will encourage farmers to chop down the forests in those countries so that they can export agricultural products into Europe.
So we have to be vigilant.
(GA) Thank you.
(PT) Madam President, illegal logging in Central African countries, such as Cameroon and the Congo, constitutes a threat to the integrity of resources on which the local communities and indigenous peoples depend for their existence and way of life. Indeed, it is a threat to an ecosystem that is home to enormous biodiversity and plays a very important role in regulating biogeochemical cycles.
Given the advancing destruction of the tropical rainforest in this region - and let us not forget that it is fed by the demand of operators and importers in industrialised countries, particularly countries in the European Union - the solution cannot possibly be to legalise what is illegal today, the unsustainable exploitation of the rainforest, which would be nothing short of a legitimisation of the theft of land from the local communities and the occupation of vast areas of rainforest by timber companies, as has been occurring.
The European Union's development cooperation and aid policy has a very important role to play here in supporting the diversification of the economy of these countries and turning a model based heavily on the extraction and export of a small number of raw materials to industrialised countries completely on its head.
(DE) Madam President, I believe that the subject of timber will occupy us even more intensively in future. For this agreement, it is therefore important that we provide appropriate support in the area of research and, above all, that, in terms of education and training, we make sure that the small and medium-sized enterprises in Cameroon and Congo have the opportunity to develop further in terms of their environmental knowledge in this area. I am therefore very pleased that this debate is taking place. It is important for all of us that the demand for timber is satisfied in future, too.
(DE) Madam President, forty percent of Cameroon's surface area is covered in forest. Yet, we have to say, that although Cameroon is the largest exporter of tropical wood in Africa, in no other country are the forests being so extensively cleared.
Experts estimate that, in 10 to 15 years, the ecologically important tree species from the Congo Basin will have disappeared if the logging continues as it has done. What can we do about this? What is important for the protection of Cameroon's tropical forests is, above all, that corruption is combated, both at the level of the officials and also where the private tenant farmers are concerned, that effective criminal prosecutions continue to be carried out and, of course, that sustainable forestry is practised. Where a lot of felling takes place, there must also be regeneration. Something that is very important is better training in logging work in order to avoid premature damage during clearing.
Above all, European companies must take some responsibility, because around 80% of the yield is shipped to Europe. The EU must also act accordingly in this regard by taking direct and decisive measures. A voluntary agreement is all well and good, but in this context, it will not get us anywhere. We need to make the companies accountable.
Member of the Commission. - Madam President, the debate definitely went beyond the scope of this Voluntary Partnership Agreement. It is not only trade that affects forests: the forest is an energy resource for these countries, and population growth also has an impact on the forest.
So I would like to emphasise again that this is a first step in addressing just one of the areas of concern. I know that it is not a solution, but you have to start somewhere in addressing the issues.
Also, I would not like to discourage you with regard to the level of commitment of the countries concerned. I know that dealing with these countries is sometimes not simple, but they are countries with a difficult history. They got their independence 50 years ago, and not exactly in the same circumstances as some of our countries got independence, so things take time. It takes time to establish state institutions capable of fighting corruption or establishing the management of resources, and they are on the right track. In Africa, in particular, they have economic growth even in times of crisis, and this means they are getting stronger and getting better.
I realise this is just one indicator, but overall, there has been encouraging news, and the only way we can improve the process is by working together. That is where we come in with sustainable forest management: we are talking about Congo-Brazzaville (the Republic of the Congo) and Cameroon today, but we are also working with the Democratic Republic of the Congo and with Indonesia. We are still negotiating but we have high hopes of a positive conclusion.
So I would say that the risks here are minimal. Commitment is the starting point and I look on this process as a very positive one.
We should also consider the global commitment to fight climate change. Cancún gave some assurances that other parts of the world also take things seriously in that regard. We are not the only ones who would like the world to be fair and sustainable, and other parts of the world will learn from us.
Let us take, for example, energy efficiency drives. We made a start, and other parts of the world have followed. The same applies to resource efficiency. If we can use less timber, then other parts of the world will definitely learn from our example. I believe there are a lot of ways in which we can lead.
Last but not least, I would like, once again, to guarantee that the Commission will conduct monitoring, not only by my own staff, but also through the EU delegations and the Member State delegations that we have. This is one of the processes in which we share our efforts with the Member States. The Commission does not simply work alone and, in many respects, Member States' experience has been particularly crucial in concluding this voluntary partnership agreement.
I would ask this House really very much to deal with this consent process because I believe it is a healthy process, it goes in the right direction and, at the same time, does not provide the answers on all the issues that you have raised today.
Madam President, Commissioner, once again, I would like to thank the Members who have spoken. I believe that we have almost all spoken in the same terms: making this essential point about VPAs, which provide the link between development, the environment and the strengthening of civil society.
I believe that, if there is one tool that we can use today to bring about sustainable development in these countries, particularly the African countries, it is undoubtedly the strengthening of civil society. As long as the only or the main expression of democracy in those countries is the vote to elect the President, then as we have seen - as the history of Côte d'Ivoire unfortunately reminds us - we will not make sufficient progress.
Therefore, strengthening civil society - the fact that it plays a constant role in the implementation of these agreements, in the monitoring of forest exploitation, in the discussion on the conditions of this exploitation and in the sharing of revenues linked to this forest exploitation - is essential.
It is through this strengthening of civil society, too, that we will respond best to the argument that we often hear concerning China: 'Why should we meet the criteria for strong cooperation with Europe - social, democratic and environmental criteria - when China makes a mockery of them in terms of corruption and pillaging?' Well, strengthening civil society is the best defence against this system which China, in particular, is trying to impose on the countries of the South.
Then, as you said, Commissioner, Europe is a large market for tropical timber, but it is also - and this is essential for all exploiters and for all industry - a stable and lucrative market, and that is also a very important tool in these countries.
Thank you for your desire to work with the European Parliament. We are very happy about this future collaboration.
The debate is closed.
The vote will take place on Wednesday (19 January 2011).
Written statements (Rule 149)
I am delighted that, after five years of negotiations, Voluntary Partnership Agreements (VPAs) on forest law enforcement, governance and trade (FLEGT) have been concluded with Cameroon and with the Republic of the Congo.
These agreements will help ensure good forest governance by granting FLEGT licences to timber products from these countries and thus guaranteeing the sustainable exploitation and management of their forests.
It is essential to have a system by which to monitor movements of timber and derived products from harvesting right up to export. Twenty to thirty per cent of world industrial timber production is illegal, as is 60% of the harvesting that has taken place in Africa over the last 10 years.
These VPAs will therefore help preserve the forests in these countries by combating illegal harvesting, which causes significant environmental, economic and social damage.
The main advantage of these VPAs is that they will apply to all exports between the EU and these countries, together with all other timber importing countries.
I hope that this VPA system will be rolled out quickly to other forest countries.
in writing. - FLEGT voluntary partnership agreements were a good basis on which to build international cooperation to tackle the problem of deforestation. And they continue to show their relevance today, especially in the context of last year's illegal timber regulation. Countries which adhere to such voluntary schemes are able to give certain guarantees about the legality and environmental sustainability of their timber sources. There are clear benefits in terms of environmental protection, although we should be mindful of the fact that trade in legally harvested timber is not necessarily sensitive to the needs of indigenous people. It is important that, as more VPAs are agreed, their effects are closely monitored and that their terms take full account of the needs and human rights of people who are dependent on forests, but who often do not have a voice in the management of those forests.